Citation Nr: 1342206	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for non-syphilis ulcers of the penis.

3.  Entitlement to service connection for a pilonidal cyst.

4.  Entitlement to service connection for a dental disorder, to include for VA treatment purposes.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to an initial compensable rating for a scar of the chin.

7.  Entitlement to a compensable rating for a scar of the left lip.

8.  Entitlement to a rating in excess of 10 percent for a scar of the left eyelid.

9.  Entitlement to a compensable rating for a scar of the right knee.

10.  Entitlement to a compensable rating for post-operative residuals of a nasal injury.

11.  Entitlement to a rating in excess of 30 percent for anxiety reaction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2003 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

In the March 2003 rating decision, the RO denied entitlement to service connection for a left knee disorder.  The Veteran perfected an appeal of this issue in March 2005.  While he withdrew his claim regarding headaches in March 2006, he never withdrew the claim of entitlement to service connection for a left knee disorder, and it remains in appellate status.  The remaining appeals originated with the May 2007 rating decision and were thereafter perfected in May 2009.

The Veteran's facial scars have been rated during the appeal period as follows.  The scars of the chin and left lip are rated as noncompensable prior to December 6, 2011, and the scar of the left eyelid is rated 10 percent prior to December 6, 2011.  The RO subsequently combined the three facial scars into one disability and assigned a 30 percent rating effective December 6, 2011.  However, as will be explained in further detail below, the Board finds that the scars are most properly rated separately, and this will afford the Veteran the greatest possible evaluations.  Therefore, the three facial scar issues have been listed separately above.

In September 2013, the Veteran withdrew his previously submitted hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

There are relevant records contained in the Veteran's Virtual VA claims file that are not also contained in the paper claims file.  However, those records were reviewed by the RO prior to issuing the June 2013 supplemental statement of the case and by the Board prior to this decision.

The issues of entitlement to service connection for a dental disorder, to include for VA treatment purposes, and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left leg disorder that manifested in service or that is related to service.

2.  The Veteran does not have non-syphilis ulcers of the penis that manifested in service or that are related to service.

3.  The Veteran does not have a pilonidal cyst that manifested in service or that is related to service.

4.  The scar of the Veteran's chin is stable, not painful, does not result in gross distortion or asymmetry and is not manifested by one characteristic of disfigurement.

5.  Throughout the appeal period, the Veteran's scar of the left upper lip is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of the lips.

6.  Throughout the appeal period, the Veteran's scar of the left eyelid measures one-quarter inch wide.

7.  The scar of the Veteran's right knee is stable, not painful, measures less than 6 square inches, and results in no other disabling effects.

8.  The Veteran's post-operative residuals of a nasal injury are manifested by complaints of breathing problems, but no clinical evidence of nasal obstruction.

9.  Throughout the appeal period, the Veteran's anxiety reaction has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  A left leg disorder leg was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Non-syphilis ulcers of the penis were not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A pilonidal cyst was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for a compensable rating for the scar of the chin are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (in effect before and after October 23, 2008).

5.  Throughout the appeal period, the criteria for a 30 percent rating for the scar of the left lip are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (in effect before and after October 23, 2008).

6.  Throughout the appeal period, the criteria for a 10 percent rating for the scar of the left eyelid are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (in effect before and after October 23, 2008).

7.  The criteria for a compensable rating for the scar of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (in effect before and after October 23, 2008).

8.  The criteria for a compensable rating for post-operative residuals of a nasal injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6502 (2013).

9.  The criteria for an evaluation in excess of 30 percent for anxiety reaction are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, fully compliant notice with regard to the Veteran's service connection claims was provided in February 2007, which was prior to the May 2007 initial adjudication of the service connection claims decided herein.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

To the extent that the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for his scar of the chin, in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to that issue.

With regard to the remaining rating claims, the Veteran was provided notice in October 2009 that complied with the requirements of Vazquez-Flores.  While this notice was issued after the initial adjudication of the claims, the Veteran's appeal was thereafter readjudicated, most recently in a June 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's pertinent service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding records that are available and relevant to the claims being decided herein.  Moreover, the record includes various written statements provided by the Veteran and his representative. 

The Board notes that the Veteran's dental claim is being remanded below to attempt to obtain any service dental records relevant to that claim.  However, all of the claims being decided herein are unrelated to any potentially available dental records.  Therefore, the Board finds that it may proceed with a decision at this time, as the development will not result in any evidence being associated with the claims file that could be relevant to the claims decided herein.

In addition, the Veteran was afforded a VA examination in March 2007 in connection with his claim of entitlement to service connection for ulcers on his penis.  He was afforded VA examinations to evaluate the severity of his service-connected disabilities in April 2005, September 2005, October 2006, December 2006, December 2010, January 2011, December 2011, and July 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.  Although the March 2007 VA examination with regard to ulcers on the penis does not contain an opinion as to etiology, the report is still adequate because the evidence does not establish a current disability during the appeal period for which an opinion would be needed.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination as to the Veteran's ulcers on the penis and service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claims for service connection for a pilonidal cyst and a left leg disability.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination is unnecessary to decide the claims for service connection for a pilonidal cyst and a left leg disability, as such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a currently diagnosed disability of a pilonidal cyst.  Therefore, because there is no evidence of a current disability, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

In addition, the only disability associated with the left leg (other than any disability of the left knee, which is remanded separately below) that is diagnosed during the appeal period is varicose veins.  None of the medical or lay evidence suggests that varicose veins began during or are related to service.  Therefore, the Board need not afford the Veteran a VA examination on this matter.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, because the Veteran has not been shown to have an enumerated chronic disease with regard to his service connection claim, these provisions are inapplicable in this case.

The Veteran's September 1958 enlistment examination report shows that his lower extremities, genitourinary system, and anus and rectum were normal.

A September 1961 service entry shows that the Veteran was to be examined for a pilonidal cyst.

The Veteran's July 1962 discharge examination report shows that his lower extremities, genitourinary system, and anus and rectum were normal, as were his strength and range of motion of the left leg.  Notes stated that the Veteran had a fracture of his left leg in childhood.  It also states that he had been treated for minor medical problems other than those noted.

In October 1962, the Veteran filed his original claim for VA benefits that listed only his nose as a disability.  As a part of that claim, the Veteran underwent a VA examination in November 1962.  The report contains no complaints of or symptoms related to the lower extremities, genitourinary system, or anus or rectum.  

In July 2006, the Veteran submitted a written statement listing some of the medical problems he had during service.  These included a pilonidal cyst, venereal disease, and a hurt left leg.

In March 2007, the Veteran underwent a VA examination for ulcers on his penis during service.  He stated that he was treated for penile discharge and ulcers on his penis during service.  He had a circumcision after being discharged at a VA facility in 1963 or 1964.  After the circumcision, he felt that his penis was deformed and did not look right.  The Veteran denied any complaints related to these events.  He also denied any prolonged healing, continued pain, difficulty urinating, erectile dysfunction, continued drainage, or infections.  He further denied prolonged discomfort since these events.  However, he stated that his penis was "not right."  He described some symptoms of hesitancy and frequent urination.  However, after a full examination, the examiner stated that the Veteran had a normal penis, status post circumcision.  The other conclusions and diagnoses were erectile dysfunction and a history of penile ulcer and drainage with no residual problems.  The examiner further stated that, on examination, there were no residual ulcers or abnormalities noted and no deformity of the penis secondary to the circumcision.

In a March 2007 written statement, the Veteran's ex-wife indicated that she married the Veteran in 1963 and indicated he had constant pain in his legs during the time she was with him.  She noted that the Veteran underwent a circumcision when they were together, and he was very upset about the results.  

A July 2011 VA outpatient treatment record shows that the Veteran had varicose veins of his left leg.

VA treatment reports dated in April 2011 and May 22011 indicate that the Veteran complained of left leg pain.

Based on the evidence, the Board finds that service connection for pilonidal cyst, non-syphilis ulcers, and a left leg disorder is not warranted.  Specifically, with regard to the claims of entitlement to service connection for pilonidal cyst and non-syphilis ulcers of the penis, the Board finds that there is no currently diagnosed disability during or proximate to the appeal period with regard to either of these claims.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, none of the lay or medical evidence of record suggests that the Veteran has a currently diagnosed disability related to a pilonidal cyst or non-syphilis ulcers of the penis.  The service records show that he was treated for both disorders during service.  However, the evidence does not show that he has a current disability or has sought treatment for either disorder during or proximate to the appeal period.  In fact, the March 2007 VA examiner reviewed the Veteran's medical history and complaints, but indicated that there were no residuals ulcers, abnormalities, or deformities from the circumcision in service.  As such, there is no basis upon which to award service connection for either disorder, and a discussion of the remaining criteria of 38 C.F.R. § 3.303 is unnecessary.

Regarding the claim of entitlement to service connection for a left leg disorder, the Board first points out that the Veteran has also pursued a claim of entitlement to service connection for a left knee disability.  That matter is being remanded below.  Therefore, this decision will be confined to the determination of whether the Veteran has any other disability of the left leg that is related to service.  The Board finds that he does not.

The only diagnosed disability noted during the appeal period is varicose veins of the left leg.  Both the Veteran and his wife have asserted that he complains of left leg pain.  However, other than the diagnosis of varicose veins, and the findings related to the left knee that are not addressed here, there is no suggestion of another left leg disability.  Furthermore, there is no lay or medical evidence suggesting that varicose veins of the left leg began in or are related to service.  The Veteran does not suggest that this disorder began in service or is due to service.  He merely stated that he had been treated for his left leg during service and offers no other relevant statements.

In addition, the Veteran's service treatment records contain no complaints relevant to the left leg, to include any findings of varicose veins.  One record suggests that the Veteran injured his left leg prior to service, but there is no evidence of treatment during service.  In this case, because the Veteran has provided no opinion that his only currently diagnosed left leg disability is related to service and there is no other evidence suggesting that this is the case, the evidence preponderates against the Veteran's claim.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

However, while a layperson may provide a competent opinion as to etiology in some instances, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, there are no opinions from either the Veteran or medical providers that link the Veteran's varicose veins of the left leg to service.  Therefore, the preponderance of the evidence is clearly against the Veteran's claim, and it must be denied, along with the other service connection claims denied herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  


Scars

The procedural history of these disabilities is as follows.  In a January 1963 rating decision, the RO granted entitlement to service connection for a scar of the left upper lip, non-disfiguring, and assigned a noncompensable evaluation under the criteria of Diagnostic Code 7800.  The RO also granted service connection and assigned a noncompensable rating for laceration scar of the right knee under the criteria of Diagnostic Code 7805.

In a March 2003 rating decision, the RO granted entitlement to service connection for a scar of the left upper eyelid and assigned a noncompensable rating under the criteria of Diagnostic Code 7800.

Thereafter, in a November 2005 rating decision, the RO increased the rating for the scar of the left upper eyelid to 10 percent under the criteria of Diagnostic Code 7800 and continued the noncompensable rating for scar laceration of the right knee.

The Veteran initiated the current claim in August 2006.  In the subsequent May 2007 rating decision, the 10 percent rating for scar of the left upper eyelid was continued (Diagnostic Code 7800), service connection for a noncompensable scar of the chin was granted (Diagnostic Code 7800), the noncompensable rating for scar laceration of the right knee was continued (Diagnostic Code 7805), and the noncompensable rating for scar of the left upper lip was continued (Diagnostic Code 7800).

Subsequently, in a June 2013 rating decision, the RO informed the Veteran that it was now evaluating his facial scars as a single disability and assigned a combined 30 percent rating effective from December 6, 2011, under Diagnostic Code 7800.  The RO stated that the increase was assigned based upon the findings in the July 2012 VA examination, and the December 2011 date was assigned because it is the date of the VA examination indicating that two characteristics of disfigurement were not present.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's original claim was pending well before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended criteria.  Regardless, because the RO has already considered both sets of criteria (the pre-October 2008 criteria and the October 2008 criteria) in the April 2009 Statement of the Case and June 2013 Supplemental Statement of the Case, the Board will also consider both sets of criteria, to avoid any potential prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the rating criteria in effect prior to October 2008, Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length. Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under Diagnostic Code 7801, a 10 percent rating is warranted for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.), with higher ratings for increases in the area of the scar.  

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  

Under Diagnostic Code 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating.  

Under Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating.  

Finally, under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118 (2008). 

Under the revised criteria of Diagnostic Code 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck.  The remainder of the rating criteria is identical to those in effect prior to October 2008, with the exception that two additional notes were added.  Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar.  

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater. 

Under the new criteria, Diagnostic Code 7803 no longer exists, as it was incorporated into Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  Note (2) to Diagnostic Code 7804 specifies that if one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 specifies that scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.

Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  See 38 C.F.R. § 4.118 (2013). 

In September 2005, the Veteran underwent a VA examination during which he claimed that there was tingling and itching of the scars of the left upper lid and the right knee.  Those scars were stable and have not changed over time.  He denied any underlying induration, superficial breakdown of tissue over the scars, and functional impairment from the scars.  

An examination revealed that the scar of the left upper lid was just beneath and parallel to the eyebrow.  It was 1.5 inches in length by 0.25 inches wide and flesh-colored, and the Veteran complained of tingling and itching when the scar was palpated.  The scar was soft and not bound to the underlying tissue, and there was no underlying induration.  There was also no breakdown of tissue overlying the scar, and there was no functional impairment of the scar.  It was considered moderately disfiguring.

The scar of the right knee was 2.5 inches by 0.5 inches.  It was red and located over the right patella.  The Veteran complained of tingling and itching when the scar was palpated.  It was soft and not bound down to the underlying tissue.  There was no underlying induration, no breakdown of skin overlying the scar, and no functional impairment from the scar.  It was considered slightly disfiguring.

In December 2010, the Veteran underwent a VA examination for his nasal disability, but the examiner noted that the Veteran demonstrated scars over his mid-chin, left upper lid, and left lateral eyebrow.  He related that the scars had become more noticeable with aging and the loss of his skin turgor.  The mid-chin scar was two millimeters, the left eyebrow scar was three centimeters, and the left upper lip scar was three centimeters.

In December 2011, the Veteran underwent an additional VA examination, and scars of the left upper eyelid, chin, and upper lip were noted.  The scars themselves were not painful, and none of the scars were unstable or due to burns.  The upper eyelid scar was three centimeters in length, and the upper lip scar was two centimeters in length.  It was difficult to see due to the mustache, which the Veteran used to cover the area.  He also had hypertrophy over the left lateral upper lip with paresthesias to palpation over the area.  He related numbness over the affected area.  The mid-chin scar was five centimeters by 0.4 centimeters.  This area also had paresthesias with palpation.  The surface of the upper lip scar was elevated on palpation, but there was no abnormal pigmentation.  There was gross distortion or asymmetry of facial features or visible or palpable tissue loss of the left upper lip bilaterally.  None of the scars resulted in limitation of function, and the scars did not affect the Veteran's ability to work.

In July 2012, the Veteran underwent another VA examination for the right knee scar only.  The scar of the right knee was noted and was shown to be not painful or unstable.  It was five centimeters, but did not result in limitation of function.

Based on a review of the relevant evidence, the Board finds the following.  First, it is more advantageous for the Veteran to have his facial scars separately rated.  Specifically, the scar of the left upper lip, alone, warrants a 30 percent rating under the criteria of Diagnostic Code 7800.  When the Veteran was examined in December 2011, the examiner determined that the lip scar resulted in gross distortion or asymmetry of facial features or visible palpable tissue loss with regard to the lips.  Therefore, by itself, the scar of the left upper lip warrants a 30 percent disability rating under the criteria of Diagnostic Code 7800.  In addition, the Board finds that this rating is warranted since the beginning of the appeal period.  While the Veteran raised this claim with a statement received on August 1, 2006, the Veteran's scar of the left upper lip was not addressed by any medical evidence or VA examination until the December 2011 examination.  Therefore, the Board cannot conclude that the scar became more disabling on that date because it had not previously been examined during the appeal period.  

Furthermore, the Board finds that the Veteran's scar of the left upper eyelid should be separately rated as 10 percent disabling under the criteria of Diagnostic Code 7800.  The scar was measured in September 2005 to be .25 inches wide.  Thereafter, there is no evidence showing a measurement of the width of the Veteran's left upper eyelid scar.  Nevertheless, this measurement shows that the scar meets one characteristic of disfigurement, in that it is at least one-quarter inch wide at the widest part.  Therefore, a separate 10 percent rating is warranted for the Veteran's scar of the left upper eyelid.

Finally, the Board finds that the scar of the Veteran's chin cannot be rated compensably at any point during the appeal period.  The scar, at its biggest, was measured as 5 centimeters by 0.4 centimeters.  The scar is not unstable or painful and does not cause any limitation of function.  Therefore, it does not manifest one characteristic of disfigurement under the criteria of Diagnostic Code 7800, nor does the scar of the chin meet the size or manifestations requirements for a compensable rating under the criteria of Diagnostic Codes 7801, 7802, 7803, or 7804, under either the old or revised criteria.

However, the Board finds that, at no time during the appeal period, do the Veteran's facial scars, either taken together or evaluated separately, warrant ratings in excess of the 30 and 10 percent ratings assigned herein.  This is true under both the current and previous rating criteria.  When taken together, the Veteran's facial scars constitute visible or palpable tissue loss and either gross distortion or asymmetry of only one feature or paired set of features and satisfy only two characteristics of disfigurement-a scar at least one-quarter inch wide and the surface contour of a scar elevated or depressed on palpation.  This results in a 30 percent rating assigned to all facial scars, and the Veteran's lip scar alone warrants that rating.  Therefore, a higher rating is not warranted under either the previous or revised versions of Diagnostic Code 7800.

When taken together, the Veteran's scars measure less than 144 square inches, as would be required for a higher 40 percent rating under Diagnostic Code 7801.  The remaining criteria, in effect both before and after October 2008, do not provide for schedular evaluations in excess of 30 percent.  Therefore, the ratings currently assigned to the Veteran's facial scars are the highest allowable evaluations under the current and previous rating criteria.

The Board notes that the Veteran complained of paresthesias and numbness over his upper lip and chin scars.  However, the December 2011 examiner commented that the Veteran's scars caused no limitation of function.  In addition, there is no evidence of a disease of any cranial nerve.  As such, there is no evidence to warrant rating these complaints of paresthesias and numbness under separate diagnostic criteria.

Turning to whether the Veteran's right knee scar warrants a compensable rating, under either the old or new rating criteria, the Board finds that it does not.  None of the lay or medical evidence shows that the scar is big enough in an area to meet the requirements for a compensable rating under Diagnostic Code 7801 or 7802, under either version of these criteria.  The scar is stable and not painful, so a compensable rating under the old or new versions of 7803 or 7804 is not warranted.  The Board notes that, in September 2005, the Veteran complained of tingling and itching of the scar.  However, this does not constitute pain or imply that the scar is painful.  In fact, the Veteran specifically denied any pain of this scar during the July2012 VA examination, and no statements from the Veteran suggest otherwise.  Therefore, the right knee scar warrants a noncompensable rating and no more.

The Board has applied the benefit-of-the-doubt rule in awarding the separate 30 percent and 10 percent ratings to the Veteran's upper lip and left eyelid scars throughout the appeal period.  However, the evidence preponderates against a finding that higher ratings are warranted or that either the chin or right knee scar warrants a compensable evaluation and, to that extent, the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Post-Operative Residuals of a Nasal Injury

The Veteran's post-operative residuals of a nasal injury are rated noncompensable under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6502.  That code indicates that deviation of the nasal septum (traumatic only) is rated 10 percent disabling when there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

In October 2006, the Veteran underwent a VA examination at which time his history of having been kicked in the nose during service and sustaining traumatic nasal septum deviation to the left was noted.  He underwent a rhinoplasty in 1963 for repair of the septum deviation.  However, during the examination, the Veteran denied interference with breathing through the nose, purulent nasal discharge, dyspnea at rest, dyspnea on exertion, or periods of incapacitation.  On examination, there was no allergic or vasomotor rhinitis, nasal mucosa swelling, nasal mucosa inflammation, nasal discharge, nasal polyps, or nasal obstruction.  X-rays revealed no evidence of recent fracture, although he film suggested deviation of the nose to the left.  The diagnoses were residuals, post-operative rhinoplasty due to nasal injury and nasal septum deviation to the left.

In December 2010, the Veteran underwent another VA examination during which it was noted that there was no history of neoplasm, nasal allergy, osteomyelitis, or sinusitis.  There were also no current symptoms of rhinitis or sinusitis shown.  The Veteran reported constant breathing difficulty, but no speech impairment.  On examination, there was no evidence of sinus disease, soft palate abnormality, signs of nasal obstruction, nasal polyps, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, Wegener's granulomatosis, or granulomatous infection.  There had not been a laryngectomy.  The current appearance of the larynx was normal.  There was septal deviation due to trauma.  The examiner indicated that the Veteran had no observable nasal deformities.

Based on a review of the evidence, the Board finds that a compensable rating for post-operative residuals of a nasal injury is not warranted.  While it appears that the Veteran still manifested septal deviation and complained in December 2010 of breathing problems, the examiners found no signs of nasal obstruction in October 2006 or December 2010.  There is no evidence of record suggesting otherwise.  Therefore, at no point during the appeal period did the Veteran's disability manifest 50 percent obstruction on both sides or 100 percent obstruction on one side, such that a compensable disability rating is warranted under the criteria of Diagnostic Code 6502.

There are no other potentially applicable rating criteria, and Diagnostic Code 6502 directly addresses the Veteran's disability.  However, he does not meet the criteria for a compensable rating.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).

As such, the Board concludes that the evidence supports a noncompensable disability rating and no more for post-operative residuals of a nasal injury.  Thus, the preponderance of the evidence is against the claim, and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Anxiety Reaction

The Veteran's anxiety reaction is rated 30 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9400.  This Diagnostic Code addresses a generalized anxiety disorder.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.

Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

When the symptoms attributable to a service-connected disability cannot be separated from those attributable to a non-service-connected disability, all symptomatology should be considered in determining the appropriate rating, and that has been done here.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51-60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61-70 reflect more "mild" symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score between 71 and 80 is assigned if symptoms are present, but are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  Additionally, such a rating is assigned when there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

In this case, an August 2006 VA outpatient treatment record shows that the Veteran sought evaluation for his generalized anxiety disorder.  He lived with his wife and son and worked part-time as a cook in a resort.  He reported that he had been depressed since May, when his wife expressed that she wanted a divorce.  He reported a generally good relationship with his wife.  However, she no longer wanted to take care of him.  He was tearful at times for no reason and worried constantly about the future.  He noticed a decline in energy, appetite, sleep, and concentration.  His memory was good.  There were no psychotic symptoms or suicidal or homicidal ideation.  He was more irritable lately and recently lost his temper with his adult son.  He did not describe physical restlessness or muscle tension.  He described panic symptoms, but no full blown panic attacks.  He felt hopeless and helpless at times, but not worthless or guilty.  There were no obsessive thoughts or compulsive behaviors.  The Veteran spent his days with his son or friends when his son was in school.  He had no problems with activities of daily living.  The Veteran had been married three times and divorced twice.  He had six children and reported good relationships with all of them.

On examination, the Veteran was alert and oriented.  He was casually dressed with good hygiene.  There were no abnormal movements or psychomotor retardation noted.  Mild psychomotor agitation was noted.  His behavior was generally cooperative with good eye contact.  The Veteran did appear rather histrionic at times.  His affect at the end of the interview became distraught and he sobbed uncontrollably.  His speech was normal, and his thoughts were goal-oriented with questioning.  There were no flights of ideas or looseness of association.  The Veteran did not appear to be responding to internal stimuli.  There was no irritability or anger noted.  His concentration and memory appeared intact, and here were no obsessions, compulsions, phobias, or full blown panic attacks reported.  He had excessive worrying and ruminative thinking.  His abstract reasoning was intact, and his insight and judgment were good.  The diagnoses were adjustment disorder with mixed anxiety and depressed mood, with generalized anxiety disorder by history.  Dependent personality traits were also noted.  The GAF score was 61.

A November 2006 VA outpatient record shows that the Veteran was managing his depression with the help of a friend that he sometimes visited.  He was currently separated from his wife and took care of his son.  He denied persistent feelings of despair or hopelessness.  On examination, the Veteran was neatly groomed and maintained good eye contact.  He was communicative, goal-directed, forthcoming, and spontaneous.  He described his mood as "okay."  His affect was restricted.  Thought contents were mostly significant for the stress related to multiple changes in his life and the depressive phases revolving around that adjustment in his life.  He denied any hopelessness, helplessness, suicidal or homicidal ideation, or psychotic thinking.  His memory was fair, as were his insight and judgment.  The diagnoses were major depressive disorder, dysthymia, and dependent personality disorder.

In December 2006, the Veteran underwent a VA examination.  He was in the process of a marital separation and was currently unemployed.  He worked seasonally as a short order cook for a resort and was anticipating that this work would restart that month.  When he was employed, he worked part-time.  The Veteran cared for his young son and took care of the house.  He lost interest in collecting things he used to.  He reported moderate depression and feeling helpless, useless, and unworthy.  He reported previous fleeting thoughts of self-harm, but his religion kept him from acting.

The Veteran reported that his appetite and energy level were fair.  He had periodic crying spells triggered by thoughts of the end of his marriage.  On examination, the Veteran was alert and oriented, and he was casually dressed with fair to good hygiene.  His mood was moderately depressed and mildly nervous, and he admitted to having worries.  His affect was mood-congruent, and he became tearful a couple of times during the meeting.  The Veteran reported some bouts of anxiety.  His speech was normal, and his thought process was circumstantial.  He had some feelings of hopelessness and helplessness, but denied any active thoughts of self-harm or thoughts of harming others.  He had no psychotic symptoms, hallucinations, or delusions.  His memory was intact, and his judgment and insight were fair.  The diagnoses were depressive disorder and generalized anxiety disorder.  The GAF score was 50.  

The examiner indicated that the current diagnosis of depression was more than likely a result of life stressors related to marital discord and pending marital separation.  The causal relationship of his current depression to generalized anxiety disorder could not be established.  At this point in time, the Veteran manifested persistent worsening of generalized anxiety disorder in the form of worry and excitability with periodic bouts of anxiety.  The GAF score would be about twenty percent as a result of symptoms and difficulties related to generalized anxiety disorder.

In January 2011, the Veteran underwent another VA examination.  He indicated that he was uncomfortable around people and was easily startled.  He mainly kept to himself.  He denied any history of suicide attempts.  He missed some time from work when he had been working, but could not quantify how much.  He was never fired from any job.  He had limited interpersonal relationships.  However, he was independent in his activities of daily living.  The Veteran worked until six years ago and currently lived with his teenage son.  He used to enjoy collecting clowns as a hobby in the past.

On examination, the Veteran was casually and appropriately dressed, and he was cooperative and verbal with moderate eye contact.  His speech was of moderate rate, pitch, and volume with good clarity.  His affect was constricted with appropriate ideation and the situation, and his mood was neutral.  The Veteran was coherent, relevant, and goal-directed.  He denied suicidal or homicidal ideation, but did admit to feeling anxious from time to time.  He denied hallucinations.  His memory was fair, and he had fair concentration and attention span.  The Veteran was oriented and fairly abstract in his thinking.  His judgment and insight were fair.  The diagnosis was generalized anxiety disorder, and the GAF score was 75.  The examiner commented that the diagnosis caused minimal impairment in his social, occupational, and interpersonal functioning, although residual symptoms did exist.

Based on the record, the Board finds that a rating in excess of 30 percent for anxiety reaction is not warranted.  The Veteran has endorsed symptomatology associated with the 30 percent disability rating.  However, the criteria for a 50, 70 or 100 percent rating for anxiety reaction are not met.  None of the lay or medical evidence of record suggests that the Veteran has ever demonstrated occupational and social impairment with reduced reliability and productivity or deficiencies in most areas or total occupational or social impairment.

During the course of the appeal, the Veteran has certainly described problems in his marriage and went through a separation from his third wife.  However, he reported no other issues with relationships with any family members.  He had six children, and there is no evidence that he had problems in any of those relationships.  After the separation from his wife, the Veteran was living with and taking care of his youngest son, and there is no suggestion that this relationship was impacted by his anxiety reaction.  The Veteran did describe one incident in August 2006 when he lost his temper had an argument with his adult son who was living with him regarding his disrespect for the house rules.  However, there is no evidence that this was related to or made worse by the Veteran's anxiety reaction, and the Veteran never indicated that this had any lasting impact on their relationship.

During the appeal, the Veteran described at least one good friend, who had helped him through his marital separation.  When he worked, the Veteran was a part-time cook at a seasonal resort.  He reported that he had missed some time from work in the past, but could not state how much.  When he was examined while he had been working, the Veteran reported no negative impact on his job.  He described no problems with coworkers or supervisors.  His part-time but reliable and consistent work is commensurate with the 30 percent rating assigned.  The seasonality of the work was due to the nature of the job and not related to the Veteran's anxiety reaction.  Therefore, there is no evidence of any more than occupational impairment with occasional decrease in work efficiency.

Additionally, none of the lay or medical evidence suggests the presence of flattened affect; abnormal speech; panic attacks; difficulty understanding complex commands; memory impairment; impaired judgment or abstract thinking, disturbances of motivation or mood; suicidal ideation in excess of fleeting thoughts; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish or maintain effective relationships.

Furthermore, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

None of the VA examiners or treatment providers documented any of the symptoms associated with 50, 70 and 100 percent evaluations to the Veteran.  Moreover, the lowest GAF score assigned is 50 with other GAF scores of 61 and 75 of record.  However, the examiner that assigned the GAF score of 50 indicated that the depressive disorder that was diagnosed as that time was more than likely a result of the life stressor related to marital discord and pending marital separation.  A causal relationship between the depressive disorder and the service-connected generalized anxiety disorder could not be established by that examiner.  However, the Veteran did manifest persistent symptoms of generalized anxiety disorder in the form of worry and excitability with bouts of anxiety.  The examiner then appears to state that the assigned GAF score would be 20 percent higher as a result of the generalized anxiety disorder.

While the opinion by the examiner appears to have a typographical error in it, the Board reads the opinion and rationale as a whole, and it is clear that the examiner is saying that the GAF score of 50 is assigned to both the depressive disorder, which is not related to service events or the service-connected anxiety reaction, and to the generalized anxiety disorder, which is service-connected.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Therefore, the GAF score assigned for only the anxiety disorder would be higher, and it appears that the examiner is stating that it would be higher by 20 percent.  This, combined with the other GAF scores assigned during the appeal period of 61 and 75, is consistent with the 30 percent rating assigned to the Veteran's disability and denote functioning that is better than the criteria associated with a 50, 70, or 100 percent evaluation.

The Veteran is certainly competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even he has not endorsed that he experiences nearly any of the manifestations corresponding to a 50, 70, or 100 percent rating.

The Board concludes that the evidence supports a disability rating of no more than 30 percent for anxiety reaction throughout the appeal period.  Thus, the preponderance of the evidence is against assignment of a rating higher than 30 percent for anxiety reaction, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule for anxiety reaction and post-operative residuals of a nasal injury shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and there are higher ratings for additional symptomatology, including increased occupational and social impairment and nasal obstruction, which contemplates the Veteran's complaints of breathing problems.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

With regard to the scars of the upper lip and chin, the evidence does show that the Veteran complained of numbness and paresthesias of these scars on palpation.  While this symptom is not specifically contemplated by the rating criteria, the Board finds that referral for consideration of extraschedular evaluation is not warranted because the scars do not exhibit other related factors, to include marked interference with employment or frequent periods of hospitalization.  There is no evidence to suggest any hospitalization related to the scars, and the VA examiner specifically stated in the December 2011 VA examination report that the Veteran's scars did not interfere with his employment.  The Veteran has not contended otherwise.  Therefore, referral for extraschedular consideration with regard to this disability is not warranted.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected scars, nasal disability, and anxiety reaction under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a left leg disorder is denied.

Service connection for non-syphilis ulcers of the penis is denied.

Service connection for a pilonidal cyst is denied.

An initial compensable rating for a scar of the chin, throughout the appeal period, is denied.

A 30 percent rating for a scar of the left lip, throughout the appeal period, is granted, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent rating for a scar of the left eyelid, throughout the appeal period, is granted, subject to the laws and regulations governing the payment of VA benefits.

A compensable rating for a scar of the right knee is denied.

A compensable rating for post-operative residuals of a nasal injury is denied.

A rating in excess of 30 percent for anxiety reaction is denied.


REMAND

The Board finds that the claims remaining on appeal need to be remanded for additional development.

Regarding the claim of entitlement to service connection for a dental disorder, the Board notes that the Veteran has asserted that he chipped some of his teeth during service.  He also states that he underwent removal of his wisdom teeth during service at the clinic at Altus Air Force Base in Oklahoma.  The Veteran's entrance examination appears to show that he had all of his teeth, and his separation examination shows that his third molars were missing.  However, a record of the apparent surgery to remove the Veteran's wisdom teeth and any in-service dental records are not associated with the claims file.  Therefore, the Board finds that the RO/AMC should make an attempt to obtain these records from the Altus Air Force Base clinic and/or any other location that may contain them.  If dental records cannot be obtained, the Veteran should be informed of such.

As noted above, the Veteran's claim of entitlement to service connection for a left knee disorder remains on appeal before the Board.  In January 2003, the Veteran underwent a VA examination and a positive opinion as to nexus to service was provided, but no rationale was given for the conclusion reached.  This is an inadequate examination, and a remand is necessary to afford the Veteran another opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request any and all in-service dental records pertinent to the Veteran, to include requesting records from the clinic at Altus Air Force Base, where the Veteran states he underwent dental surgery during service.

If no additional records are obtained, the Veteran should be notified of this fact.

2.  Afford the Veteran a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he injured his knee in July 1962 when he fell while at Altus Air Force Base.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left knee disorder is causally or etiologically related to his military service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issues remaining on appeal.   If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


